Exhibit 10.2

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED PROMISSORY NOTE

 

This Amendment No. 1, dated February 28, 2019 (this “Amendment”), to that
certain Amended and Restated Promissory Note, dated April 19, 2016 (the “Amended
Note” and, as amended by this Amendment, the “Note”), is entered into by and
between Dalea Partners, LP, an Oklahoma limited partnership (“Maker”), and
TransAtlantic Petroleum Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda (“TAT”).

 

WHEREAS, on February 28, 2019, Production Solutions International Petrol Arama
Hizmetleri Anomin Sirketi (“PSI”) and TransAtlantic Exploration Mediterranean
International Pty Ltd, a subsidiary of TAT (“TEMI”) entered into that certain
Amendment No. 1 to the Master Services Agreement (the “MSA Amendment”), pursuant
to which PSI and TEMI have agreed to extend the primary term of that certain
Master Services Agreement, dated March 3, 2016, by and between PSI and TEMI (the
“PSI MSA”) to February 26, 2021, with automatic successive renewal terms of one
(1) year each, unless terminated by PSI or TEMI by written notice at least sixty
(60) days prior to the end of the primary term or any successive renewal term;

WHEREAS, N. Malone Mitchell 3rd (the “Guarantor”) has guaranteed the performance
by Maker of its obligations under the Amended Note by means of a Guaranty, dated
June 13, 2012, executed by Guarantor for the benefit of TAT, and reaffirmed by
Guarantor in the Reaffirmation of Guaranty, dated April 19, 2016 (as reaffirmed
and as may be reaffirmed in the future, the “Guaranty”), and the Guaranty has
been reaffirmed so that Guarantor has guaranteed the performance by Maker of its
obligations under the Note;

WHEREAS, Maker has agreed to prepay one million dollars ($1,000,000) towards the
principal and accrued interest on the Note contemporaneously with the execution
of this Amendment;

 

NOW, THERFORE, in consideration for the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Maker and TAT, intending to be legally bound, do hereby agree as
follows:

 

1.

Capitalized terms used in this Amendment that are not defined herein have the
meanings assigned to such terms in the Amended Note.

 

2.

Effective upon the prepayment by Maker of one million dollars ($1,000,000)
towards the principal and accrued interest on the Note, subsection (a) of the
term “Maturity Date” in the Amended Note shall be deleted in its entirety and
replaced with following: “February 26, 2021”.

 

3.

All references in the Amended Note to the “Amended Note” shall mean the Note.

 

4.

Except as expressly modified or amended by this Amendment, all of the terms and
conditions of the Amended Note remain in full force and effect.

 

5.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same document.

 

6.

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

 

--------------------------------------------------------------------------------

 

7.

This Amendment and the legal relations between the parties hereto shall be
governed by and construed in accordance with the laws of the State of Texas,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

[Remainder of Page is blank and signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

DALEA PARTNERS, LP

 

 

By:

Dalea Management, LLC

 

Its:

General Partner

 

 

By:

/s/ N. Malone Mitchell 3rd

 

Name:

N. Malone Mitchell 3rd

 

Title:

Manager

 

TRANSATLANTIC PETROLEUM LTD.

 

 

By:

/s/ Tabitha T. Bailey

 

Name:

Tabitha T. Bailey

 

Title:

Vice President, General Counsel, & Corporate Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

REAFFIRMATION OF GUARANTY

 

The undersigned is the guarantor (the “Guarantor”) under that certain Guaranty
dated June 13, 2012 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Guaranty”), in favor of TAT, pursuant to which Guarantor
guaranteed all obligations, amounts, and liabilities that Maker is obligated to
perform or pay to TAT pursuant to the terms of the Note (as such obligations,
amounts and liabilities are amended by the terms of this Amendment and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Guaranteed Obligations”).

 

Guarantor hereby acknowledges that his consent is not required in connection
with this Amendment and agrees that the Guaranty remains in full force and
effect and that the Note and the terms and conditions of that certain Pledge
Agreement, dated as of April 19, 2016 (the “Pledge Agreement”), between TAT, as
secured party, and Maker, as pledgor, do not impair, limit, abrogate or reduce
in any manner or to any extent the Guaranteed Obligations. Guarantor remains
fully liable under and pursuant to the Guaranty to the fullest extent as if the
Pledge Agreement were in place and the terms and provisions of the Note had been
incorporated into the Note when originally executed. Guarantor acknowledges that
the Guaranteed Obligations are not impaired, limited, abrogated or reduced by
(i) any taking, exchange, release, or non-perfection of any collateral, or any
taking, release, amendment, or waiver of, or consent to departure from, any
guaranty, for all or any of the Guaranteed Obligations or (ii) any manner of
application of collateral, or proceeds thereof, to all or any of the Guaranteed
Obligations (unless such application satisfies the Guaranteed Obligations in
full), or any manner of sale or other disposition of any collateral or any other
assets of the Maker for all or any of the Guaranteed Obligations.

 

Guarantor agrees that the Guaranty may not be amended, restated, or released
(other than as set forth in the terms thereof) without the prior approval of a
majority of those directors of TAT who are not also officers or employees of
TAT.

 

GUARANTOR:

 

 

/s/ N. Malone Mitchell 3rd

N. Malone Mitchell 3rd

 

 

 